Case: 12-30895      Document: 00512484725         Page: 1    Date Filed: 12/30/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 12-30895
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 30, 2013
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff – Appellee
v.

THOMAS A. NELSON, JR.,

                                                 Defendant – Appellant




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CR-99-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appellant Thomas. A. Nelson Jr. appeals the district court’s denial of his
request for release pending the resolution of his appeal of his conviction and
sentence in case number 12-30101. On December 3, 2013, this Court’s
judgment in case number 12-30101 was issued as mandate. Accordingly, we
are incapable of granting relief to Appellant in his appeal of the denial of his
motion for release pending appeal. See e.g., United States v. Rosenbaum-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-30895    Document: 00512484725     Page: 2   Date Filed: 12/30/2013



                                 No. 12-30895
Alanis, 483 F.3d 381, 382 (5th Cir. 2007); see also United States v. Oriakhi, No.
94-6605, 1994 WL 440387, at *1 (5th Cir. Aug. 16, 1994). Accordingly,
Appellant’s appeal is dismissed as moot.




                                       2